Citation Nr: 0505272	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  95-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a stab 
wound to the left side.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
residuals of a stab wound to the left side and post-traumatic 
stress disorder (PTSD).

The veteran's claims file includes correspondence dated in 
January 2005 that indicates that he desires to reopen his 
previously denied claim of entitlement to service connection 
for residuals of a cold injury affecting both hands.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran did not sustain a stab wound to his left side 
during active duty.

2.  The veteran's records include a medical diagnosis of PTSD 
and medical evidence of a nexus between his PTSD and 
unverified stressors relating to combat.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible evidence that supports any of the 
veteran's accounts regarding his alleged combat and non-
combat-related stressors that he purports to have experienced 
during active service.


CONCLUSIONS OF LAW

1.  A stab wound to the left side of the torso or hip was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


2.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in December 2003, in which it provided 
the veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  In 
this regard, the veteran's service medical records, DA 20 
military records, Social Security Administration (SSA) 
records, and records of his current treatment for PTSD have 
been obtained and associated with the evidence.  
Additionally, the United States Armed Services Center for 
Unit Record Research (USACURR) were contacted by VA and 
attempted to verify the veteran's claimed stressors.  The 
veteran has also been provided with VA examinations which 
address the claims on appeal.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

(a.)  Factual Background And Analysis:  Entitlement To 
Service Connection For Residuals Of A Stab Wound To The Left 
Side.

The veteran's service medical records show normal findings 
with regard to his skin on pre-induction examination in March 
1966.  The records contain no mention of treatment for a stab 
wound or slashing injury to his left side, nor any kind of 
laceration wound or cut involving his skin during active 
duty.  On separation examination in October 1968, his skin 
was normal and no scars were noted on his body.  His service 
personnel records do not contain any notation indicating that 
he had sustained any wounds related to combat.

In May 1993, the veteran filed a claim for VA compensation 
for residuals of a stab wound to his left side.  He reported 
that in May 1968, while serving as a "tunnel rat" in 
Vietnam and exploring an enemy cave and tunnel complex, he 
encountered a woman affiliated with the enemy who stabbed him 
in his left side during hand-to-hand combat.  Other accounts 
presented by the veteran state that he was stabbed in the 
left hip.  The veteran stated that the wound was superficial 
and was treated in the field with basic first aid and simple 
dressings.  He stated that he did not receive treatment at a 
military medical facility for his wound.  At his hearing 
before the Board in January 2005, the veteran stated that 
apart from a superficial scar, he did not experience any 
truly disabling symptoms associated with his stab wound other 
than an occasional muscle twinge in the area of the wound.

The report of a VA examination for scars that was conducted 
in April 1993 shows that the veteran related the 
aforementioned history of being stabbed in the left side 
during combat and reported that he had a residual scar on the 
upper portion of his left lower quadrant.  Physical 
examination revealed the presence of pale stria on his flanks 
and buttocks that here indications of prior weight gain.  The 
diagnosis was no significant scarring.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

In the present case, the Board finds that the objective 
medical evidence does not support the veteran's claim for 
service connection for residuals of a stab wound to his left 
side.  Notwithstanding the veteran's contentions that he 
sustained a stab wound in the left side of his body during a 
close quarters fight against an enemy combatant, his service 
medical and personnel records do not corroborate his account 
as they show no treatment for such a wound, do not note the 
presence of any scar related to a stab wound on separation 
examination, and contain no documentation that he sustained a 
stab wound during active duty.  The VA examination of April 
1993 also noted that no significant scarring was found on 
clinical evaluation of the alleged wound site.  Apart from 
the veteran's own allegations of having been stabbed in the 
left side during service, there is absolutely no objective 
evidence that substantiates this history.  Therefore, as the 
weight of the evidence is against the veteran's claim of 
entitlement to service connection for residuals of a stab 
wound to his left side, his appeal must be denied.  Because 
the evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

(b.)  Factual Background And Analysis:
Entitlement To Service Connection For PTSD.

The veteran claims entitlement to service connection for PTSD 
and alleges that he was exposed to combat-related stressors 
during military service in Vietnam.  Current VA and SSA 
medical records show that he has been diagnosed with various 
psychiatric and personality disorders, including PTSD that 
has been linked to his stressor accounts.

The veteran's service medical records show that he reported a 
history of nervousness on his medical history questionnaire 
during his pre-induction examination in March 1966, but was 
found to be psychiatrically normal on clinical evaluation.  
His service medical records contain absolutely no mention of 
treatment for any combat-related wounds or injuries and do 
not otherwise indicate that he ever participated in combat.  
His dental records do not show any treatment for any dental 
trauma.  Separation examination in October 1968 shows that he 
was psychiatrically normal.

The veteran's DA20 military service records show that he held 
the Military Occupational Specialty (MOS) of clerk typist, 
administrative specialist, and administrative supervisor 
during the roughly two-year period that he served on active 
duty in the United States Army.  His record shows that he 
received excellent scores on his conduct and efficiency 
reports throughout his entire period of service.  He served 
stateside for initial basic training at Fort Jackson, South 
Carolina, from October 1966 to November 1966, thereafter 
transferring to Fort Riley, Kansas, to complete his basic 
training.  He then was posted at Fort Riley with the 207th 
Military Police Company from January 1967 to January 1968, 
and thereafter was deployed to the Republic of Vietnam, where 
he served from February 1968 to October 1968 with the 
Headquarters Company, Headquarters of the II  Field Force.  
His military decorations include the Vietnam Service Medal 
and the Army Commendation Medal.  The presentation documents 
for his Army Commendation Medal show that it was awarded for 
meritorious service and there is no indication that it was 
awarded for heroism in combat, or that it was awarded with a 
"V" device to denote valor in combat.

In written statements to his treating physicians and 
psychiatric counselors, and in personal testimony presented 
before the Board at a hearing conducted in January 2005, the 
veteran reported that although his official MOS was that of 
an administrative specialist, he served in many capacities 
outside of this MOS as a military policeman and prison guard 
(a "turnkey" as the veteran described the position), as a 
helicopter door gunner, an infantryman, a sniper, a "tunnel 
rat" who specialized in entering and investigating enemy 
tunnel complexes, and a perimeter guard.  The veteran 
reported that he was exposed to the following stressors which 
he alleged to have occurred during his period of active duty:

[1.]  During his posting at Fort Jackson, South 
Carolina, the veteran was punched in the mouth and 
verbally abused by his sergeant.  

[2.]  During his posting at Ft. Riley, Kansas, the 
veteran served in a military police unit as an 
administrative specialist.  Because the unit was 
understaffed due to the deployment of many of its 
personnel to quell stateside race riots, he was 
ordered to train and serve as a military policeman 
and prison guard although he acknowledged that he 
never was officially assigned an MOS in this 
capacity.  While guarding prisoners at the 
stockade, he was overpowered and severely beaten 
by inmates, but was unable to receive treatment 
for his injuries because his unit was so 
understaffed that he could not be spared to seek 
medical aid.  During his tenure as a stockade 
guard, two soldiers committed suicide in their 
cells by hanging and he was ordered to clean up 
the corpses.  He expressed horror at having to 
witness their dead bodies and to clean up after 
they evacuated their bladder and bowels when they 
died.  He was unable to identify the suicide 
victims.

[3.]  During basic training at Ft. Riley, Kansas, 
the veteran was informed that he had been selected 
for special training for a "secret suicide 
mission" with the 9th Infantry Division in Vietnam 
and that he expected that he would die in Vietnam 
while carrying out this mission.  The veteran made 
several parachute jumps from a C-47 transport 
plane in preparation for this mission, but the 
mission plans never materialized.  

[4.]  During service in Vietnam, the veteran was 
temporarily detailed to elements of the 9th 
Infantry Division, the 25th Infantry Division, and 
the 199th Light Infantry Division, where he served 
in various combat-related roles outside of his 
official MOS of administrative specialist.  The 
veteran reported that he participated in 
"multiple search-and-destroy missions" and 
"multiple firefights," and that he had 22 
personal enemy kills to his credit.  He stated 
that he witnessed the deaths of many fellow 
American soldiers as well as Vietnamese combatants 
and civilians.  The veteran stated that he did not 
remember any names of the fatalities as he was 
only temporarily detailed to those various combat 
units in which he served.  According to the 
veteran, he was so tired of killing and fighting 
that he threatened to commit suicide if his 
superiors did not transfer him off the front lines 
of combat and so his superiors complied with his 
request and assigned him to be a base colonel's 
orderly and driver.

[5.]  During service in Vietnam, because of the 
veteran's small physical stature, he was used as a 
"tunnel rat" who specialized in infiltrating and 
investigating enemy tunnel and cave complexes.  He 
reported that he engaged in close quarters combat 
with enemy tunnel occupants on several occasions, 
and that in one particularly violent incident, he 
encountered a pregnant Vietnamese woman in a 
tunnel who stabbed him in his left side.  He 
engaged her, stabbing her with a bayonet and 
slashing her abdomen and uterus, killing her and 
causing her unborn fetus to fall out of her womb.  
He expressed intense horror and guilt over this 
memory.

[6.]  During service in Vietnam, the veteran 
reported that he was in a hard landing of a 
helicopter that was so hard that it was almost a 
crash.  According to his statements, he was 
slightly wounded and there were no immediate 
fatalities in the hard landing.  Two South 
Vietnamese soldiers were injured but he did not 
know with certainty the extent or severity of 
their injuries.

[7.]  During service in Vietnam, the veteran was 
present at his base when an enemy rocket flew 
overhead and impacted into a bunker that housed 
American soldiers who were due to return home to 
the United States.  According to the veteran, 
eight American soldiers who had only one day 
remaining to serve their tour in Vietnam were 
killed in the blast.  The veteran did not know the 
names of these victims but mourned over the bitter 
irony that they died on their last day of service 
in Vietnam.  The veteran enclosed a copy of a poem 
he wrote in commemoration of these dead soldiers.  

[8.]  During service in Vietnam, shortly after his 
base learned of the news of the assassination of 
Martin Luther King, Jr., the veteran was 
physically beaten by an enraged mob of African-
American soldiers and was subsequently 
hospitalized for injuries sustained in the 
physical assault.  

[9.]  During service in Vietnam, the veteran 
witnessed a dog killed by a Vietnamese man.  The 
veteran became so enraged at the mistreatment of 
the animal that he killed the Vietnamese man.  He 
expressed guilt and remorse for his actions.

[10.]  According to the veteran, he was awarded 
the Purple Heart Medal for wounds sustained in 
combat, the Bronze Star Medal for valor, and the 
Army Commendation Medal for heroism.  The veteran 
stated that there was no official documentation 
for his receipt of the Purple Heart Medal and the 
Bronze Star Medal because the orders for these 
decorations may have been lost or forgotten during 
the transition of his dossier from Vietnam to the 
United States for processing in preparation for 
his separation from active duty.  In support of 
his claim, he submitted a photocopy of a 
photograph that he purported to be of "Colonel 
[redacted]" pinning a Purple Heart Medal and a 
Bronze Star Medal on the veteran's chest.  (This 
photograph does not show enough detail to identify 
the decoration being pinned to the chest of the 
soldier who is purported to be the veteran.)

The claims file shows that VA contacted USACURR and requested 
that they attempt to verify the veteran's aforementioned 
stressors.  USACURR responded to VA's request in June 2003, 
informing VA that it was unable to verify any of these 
stressors.

The veteran contends that he currently has PTSD as a direct 
result of various combat and non-combat-related stressors 
that he alleges to have experienced during active duty.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, there is no objective evidence to establish 
that the veteran "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  Notwithstanding 
the veteran's service in Vietnam and his accounts that he was 
involved in combat operations against enemy forces during 
service, his personnel records show no documentation 
indicating that he ever served in any capacity beyond that of 
an administrative specialist.  His DA 20 military service 
records reflect that he was a office clerk and do not 
indicate references to combat.  The objective documentary 
evidence does not establish that he earned any decorations, 
medals, badges, ribbons, or awards indicative of 
participation in combat.  In this regard, the Board notes 
that there is no official documentation that supports the 
veteran's allegation that he received the Purple Heart Medal 
and the Bronze Star Medal.  As previously stated, even 
conceding that the soldier displayed in the photograph 
submitted is the veteran, the picture itself is not detailed 
enough to identify the specific decoration being pinned on 
the featured soldier's chest.  As for his award of an Army 
Commendation Medal, the documentation accompanying this 
decoration shows that it was awarded for merit, and not for 
valor or heroism.  There is no indication in his records that 
he received any of the specialized training for a "suicide 
mission" or training as a military policeman as he claims.  
The service medical records also do not show that he 
sustained any combat-related injuries or wounds or, for that 
matter, any medical treatment reports that corroborate any of 
his alleged stressors of being physically assaulted by fellow 
soldiers.  Notwithstanding the veteran's personal testimony 
and accounts of his participation in combat, these statements 
are not substantiated by any objective historical evidence.  
For these reasons, the Board concludes that the veteran did 
not engage in combat with the enemy and therefore 
categorically regards any of his accounts which refer to his 
participation in combat to be unverifiable and not credible 
for purposes of establishing the veracity of his stressors.

The veteran claims that his PTSD is linked to stressor 
incidents in which he punched by his sergeant at Ft. Jackson, 
beaten by prison inmates he was guarding at Ft. Riley, 
hospitalized after being physically assaulted by black 
soldiers who were enraged at the assassination of Martin 
Luther King, Jr., and stabbed in the left side by a pregnant 
female enemy combatant.  He also claims that he was involved 
in a hard landing of a helicopter in which he was slightly 
injured.  The Board finds these accounts are unverified 
because the veteran's service medical and dental records 
contain no mention of any of these alleged incidents, or 
treatment for any injuries that may have been related to 
these incidents.

The veteran's service records and the attempts by USACURR 
fail to verify his alleged stressors of witnessing the deaths 
of eight soldiers from a rocket attack and the two suicide 
deaths in Ft. Riley's stockade during his period of active 
duty.

The veteran's account of killing a Vietnamese man because he 
was angry at the man's abuse of a dog is simply anecdotal 
and, without corroboration by objective documentation or 
eyewitnesses, cannot be accepted as true solely on the 
veteran's own testimony.

Lastly, the Board notes that the veteran's service medical 
records do not show that the veteran was ever treated for any 
psychiatric diagnosis while in service and that he was 
regarded to be psychiatrically normal throughout his period 
of active duty.  His military performance record as an 
administrative specialist was exemplary during his entire 
period of active duty, and he never received any marks less 
than "excellent."  From this, the Board concludes that the 
veteran did not experience any degradation of his psychiatric 
condition during active duty.  Certainly, this evidence does 
not corroborate his account of being driven to the emotional 
breaking point by the horrors of fighting and killing that he 
felt compelled to threaten suicide if he was not reassigned 
to non-combat duty while serving in Vietnam.


For PTSD to be service-connected, the evidence must establish 
that the veteran's diagnosis of PTSD is linked to these 
claimed stressors and that these alleged stressors actually 
occurred during his military service.  After a thorough 
review of the evidence, the Board finds that the documentary 
evidence of record is insufficient to support a finding that 
any of the aforementioned stressor incidents had actually 
occurred.  USACURR was contacted by the RO and provided with 
the veteran's service dates and unit identification and asked 
to provide records which may verify his alleged stressors.  A 
review of the claims file shows that USACURR was unable to 
provide any documentation that substantiated the veracity of 
the veteran's stressor accounts.  Furthermore, the veteran 
was unable to provide any useful details, witness statements 
or documentation in his own possession to help verify his 
alleged stressors.

The veteran's post-service medical treatment records are 
insufficient to verify his PTSD stressors.  The psychiatric 
treatment records showing PTSD linked to his alleged 
stressors are based entirely on the veteran's own accounts of 
his stressors and not upon any objective medical or military 
record, or upon any personal knowledge by the physician that 
the veteran's stressors had actually occurred during his 
period of active service.  Therefore, these records are not 
useful for purposes of corroborating the veteran's accounts 
in order to prove that the alleged stressor incidents 
associated with his PTSD diagnosis had actually occurred.  
See DeSousa v. Gober, 10 Vet. App. 461 (1997) (where the 
facts show that the veteran received treatment from a 
physician many years after service, and the conclusion 
reached by the physician is clearly based solely on the 
history provided by the veteran, or the hearsay recitation of 
a diagnoses or other medical history, the Board is not bound 
to accept the medical conclusions and/or opinions of a 
physician.)

In conclusion, the veteran's alleged stressor accounts are 
not supported by credible evidence.  As the veteran's current 
diagnosis of PTSD is predicated upon a stressors which the 
evidence fails to corroborate, his claim of entitlement to 
service connection for PTSD must be denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the relative merits of his claim, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a stab wound to the left 
side is denied.

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


